FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                         January 15, 2021
                        _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                 No. 20-3085 and No. 20-3142
                                                  (D.C. No. 2:05-CR-20067-JWL-1)
 DHEADRY LOYD POWELL,                                         (D. Kan.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before LUCERO, BACHARACH, and MORITZ, Circuit Judges.
                  _________________________________

      Dheadry Powell, proceeding pro se, 1 appeals his 40-year sentence. For the

reasons explained below, we affirm.

                                      Background

      In 2005, Powell pleaded guilty to one count of conspiracy to distribute and

possession with intent to distribute 50 grams or more of crack cocaine in violation of


      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. But it may be cited for its persuasive value. See Fed. R. App. P. 32.1(a);
10th Cir. R. 32.1(A).
       1
         We liberally construe Powell’s pro se filings. But we will not act as his
advocate by, for example, formulating possible arguments or combing the record for
support. See Garrett v. Selby, 425 F.3d 836, 840 (10th Cir. 2005).
21 U.S.C. §§ 841(b)(1)(A) and 846 and one count of money laundering in violation

of 18 U.S.C. § 1956(h). At Powell’s initial sentencing, the district court determined

the drug quantity attributable to Powell and applied various enhancements.

Ultimately, the district court calculated a total offense level of 48. But because the

United States Sentencing Guidelines (U.S.S.G. or Guidelines) cap offense levels at

43, the district court lowered Powell’s total offense level to 43 for purposes of

sentencing. See U.S.S.G. ch. 5, pt. A, cmt. n.2 (“An offense level of more than 43 is

to be treated as an offense level of 43.”). This total offense level combined with

Powell’s criminal history resulted in an advisory Guidelines sentence of life

imprisonment. Accordingly, the district court sentenced Powell to life imprisonment

for the conspiracy-to-distribute count and 20 years for the money-laundering count,

both sentences to run concurrently.

      In July 2017, Powell filed a motion for a reduced sentence. Specifically, he

argued he was eligible for a reduction under 18 U.S.C. § 3582(c)(2) because certain

amendments to the Guidelines lowered his base offense level. In response, the district

court recalculated the drug quantity attributable to Powell and determined that he had

a lower base offense level under the amended Guidelines. But, after applying the

same enhancements from the original sentence, Powell’s total offense level remained

above 43. Because Powell’s sentencing range remained unchanged, the district court

concluded that Powell was ineligible for a reduction under § 3582(c)(2) and denied

his motion.



                                            2
      Powell appealed. See United States v. Powell, 739 Fed. App’x 511 (10th Cir.

2018) (unpublished), cert. denied, 139 S. Ct. 1462 (2019). He argued that the district

court improperly calculated his total offense level by grouping his two convictions.

Id. at 512. We acknowledged that each conviction had a different total offense level.

Id. (noting total offense level for Powell’s drug conviction was 42 and total offense

level for his money-laundering conviction was 44). But we explained that the district

court properly grouped the two convictions and correctly calculated the total offense

level. Id. However, although we approved this method of calculating Powell’s

offense level, we determined that the district court should have dismissed Powell’s

motion seeking a reduced sentence for lack of jurisdiction. Id. Accordingly, we

vacated the district court’s order and remanded with instructions to dismiss for lack

of jurisdiction. Id. at 512–13.

      Following that appeal, in April 2019, Powell filed another motion in the

district court, this one seeking to be resentenced under the Fair Sentencing Act of

2010 and the First Step Act of 2018. Powell argued that he was eligible for

resentencing under these acts because they retroactively increased the threshold

quantity of drugs necessary to convict a defendant under § 841(b)(1)(A)—Powell’s

statute of conviction for his drug conviction—and retroactively changed the statutory

penalties for such convictions. Powell also repeated his argument that the district

court improperly grouped his two convictions together when calculating his sentence

under the Guidelines.



                                           3
      The district court agreed that Powell was eligible for resentencing under these

acts, and it noted that Powell’s “advisory [G]uidelines range remain[ed] life

imprisonment.” R. vol. 1, 347. But it concluded that Powell’s attributable drug

quantity corresponded to a new statutory maximum of 40 years imprisonment. See 21

U.S.C. § 841(b)(1)(B) (providing statutory maximum sentence). The district court

also rejected Powell’s argument about improper grouping, stating that “the Tenth

Circuit has held that the sentencing judge in this case correctly calculated [Powell]’s

sentence and that the [presentence investigation report] correctly calculated [his]

advisory [G]uidelines range.” App. vol. 1, 348. Accordingly, the district court

resentenced Powell to the new statutory maximum of 40 years. Powell then filed

Appeal No. 20-3085.

      But in April 2020, before briefing in Appeal No. 20-3085, Powell filed another

motion in the district court, this one seeking a reduced sentence. This motion again

reiterated the same argument this court addressed and rejected in Powell’s prior

appeal—that the district court improperly calculated his total offense level by

grouping the offenses. See Powell, 739 F. App’x at 512. Citing the law-of-the-case

doctrine and noting our previous decision, the district court declined to reconsider

Powell’s arguments and denied his motion. Powell then filed another appeal, Appeal

No. 20-3142.




                                           4
       Accordingly, Appeal No. 20-3085 and Appeal No. 20-3142 are now pending.

Because both appeals concern the same sentence, we address both here. 2

                                          Analysis

I.     Appeal No. 20-3085: Powell’s Motion Seeking To Be Resentenced Under
       the First Step Act and Fair Sentencing Act

       In appealing the district court’s order on his April 2019 motion seeking to be

resentenced, Powell argues that “[t]he district court abused it[]s discretion[] when [it]

. . . used a statute . . . as a substitute for sentencing, instead of the [Guidelines].”

Case No. 20-3085, Aplt. Br. 3. Liberally construed, we interpret this as an argument

that the district court erred by failing to calculate his Guidelines range upon

resentencing. Cf. United States v. Brown, 974 F.3d 1137, 1144 (10th Cir. 2020)

(stating that district court “must calculate the defendant’s Guideline range” when

revising sentence under First Step Act). But contrary to Powell’s assertion, the

district court did consider the Guidelines when determining Powell’s sentence: It

specifically stated that although Powell’s “advisory [G]uidelines range remains life

imprisonment,” it was resentencing Powell to 40 years in accordance with the First

Step Act and the 40-year statutory maximum newly applicable under that act. R. vol.

1, 347 (emphasis added). Thus, we do not agree that the district court failed to


       2
         Powell’s notice of appeal in Appeal No. 20-3142 indicated his intent to also
appeal the denial of two additional motions: a motion to recuse the district-court
judge and a motion to appoint counsel. Notwithstanding Powell’s notice, his opening
briefs in both appeals address only his sentencing motions. Accordingly, we limit our
consideration to those issues. See Toevs v. Reid, 685 F.3d 903, 911 (10th Cir. 2012)
(applying to pro se litigant rule that “[a]rguments not clearly made in a party’s
opening brief are deemed waived”).
                                              5
consider the guidelines.

      And to the extent that Powell challenges the district court’s omission of any

explanation regarding its recalculation of the Guidelines range, we would find any

such error harmless. See United States v. Montgomery, 439 F.3d 1260, 1263 (10th

Cir. 2006) (“Harmless error is that which ‘did not affect the district court’s selection

of the sentence imposed.’” (quoting United States v. Labastida-Segura, 396 F.3d

1140, 1143 (10th Cir. 2005))). When resentencing under the First Step Act, the court

applies the version of the Guidelines in place at the time of the original sentencing.

See Brown, 974 F.3d at 1144. Under those Guidelines, there would be no change in

Powell’s base offense level. See U.S.S.G. § 2D1.1(a)(2) (2006) (setting base offense

level for convictions under § 841(b)(1)(A)–(C) at 38). And Powell does not suggest

that there could or would be any change in the enhancements leading to his ultimate

offense level of 43 and further concedes his criminal-history category of IV.

Accordingly, the district court properly concluded that the Guideline range remained

life imprisonment, and any error in failing to explain that calculation is harmless. 3

      Because Powell makes no other challenge to the district court’s order on


      3
         When determining that Powell was eligible for resentencing, the district court
resolved a dispute as to “whether a defendant’s eligibility for a reduction [under the
Fair Sentencing Act and First Step Act] is determined by a defendant’s statute[ ]of[
]conviction or whether it is determined by a defendant’s actual conduct.” R. vol. 1,
345. The court concluded that eligibility is determined by the statute of conviction. In
doing so, it explained that even though the Tenth Circuit has not explicitly addressed
this issue, “[e]very Circuit Court of Appeals that has addressed this issue . . . has
adopted [the] statute-of-conviction theory.” Id. Because Powell does not challenge
the district court’s reasoning on this issue, we express no opinion as to whether the
district court properly adopted the statute-of-conviction theory.
                                            6
Powell’s April 2019 motion seeking to be resentenced under the Fair Sentencing Act

and First Step Act, we affirm that order.

II.   Appeal No. 20-3142: Powell’s Motion Seeking a Reduced Sentence

      Next, Powell argues—as he did in his April 2020 motion seeking a reduced

sentence—that the district court miscalculated his total offense level. But, as the

district court observed, Powell’s position restates the same miscalculation arguments

that we rejected in Powell’s earlier appeal. See Powell, 739 F. App’x at 512. And the

district court declined to reconsider these same arguments according to the law-of-

the-case doctrine. Nevertheless, Powell contends that the district court should have

applied an exception to the law-of-the-case doctrine and reached the merits of his

arguments. See United States v. Trent, 884 F.3d 985, 995 (10th Cir. 2018) (discussing

exceptions). Specifically, he argues that the allegedly errant offense calculation

“worked a manifest injustice” and that “controlling authority has subsequently made

a contrary decision of the [applicable] [l]aw.” Case No. 20-3142, Aplt. Br. 3; see also

Trent, 884 F.3d at 995.

      Yet Powell offers no support for his conclusory assertion of manifest injustice.

For example, he doesn’t explain why it was unjust for the district court to reduce his

life sentence to the mandatory maximum, nor does he explain how he could be

entitled to a different sentence. Further, Powell fails to cite any authority—

subsequent, controlling, or otherwise—that undermines our prior conclusion that the

district court correctly calculated Powell’s offense level. We therefore determine that



                                            7
neither of Powell’s purported exceptions apply and that the district court properly

applied the law-of-the-case doctrine to deny Powell’s motion for resentencing.

                                     Conclusion

      We affirm the district court’s orders granting in part and denying in part

Powell’s April 2019 motion seeking to be resentenced under the Fair Sentencing Act

and First Step Act and denying Powell’s April 2020 motion seeking a reduced

sentence. We also dismiss as moot his pending motions to add exhibits to his opening

brief and to expedite his appeals.


                                           Entered for the Court


                                           Nancy L. Moritz
                                           Circuit Judge




                                           8